The appeal in this case was filed herein April 5, 1932. In cause No. 22410, State ex rel. Southern Surety Co. v. Armstrong et al., 158 Okla. 290, 13 P.2d 198, there was filed a stipulation under date of April 25, 1932, reciting and agreeing by the parties litigant that the cases numbered 22410 and 23496, which involve the same question, may be considered together.
It is therefore the order of the court that the action of the trial court be affirmed upon the authority of the opinion rendered in State ex rel. Southern Surety Co. v. Armstrong, supra.
The judgment of the trial court is therefore affirmed denying the writ of mandamus.
RILEY, C. J., CULLTSON, V. C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. ANDREWS, J., absent.